Exhibit 10.5

AMENDED AND RESTATED TRADEMARK SECURITY AGREEMENT

AMENDED AND RESTATED TRADEMARK SECURITY AGREEMENT, dated as of April 3, 2007, by
each of the entities listed on the signature pages hereof or that becomes a
party hereto pursuant to Section 7.1 (Additional Grantors) of the Security
Agreement referred to below (each a “Grantor” and, collectively, the
“Grantors”), in favor of Credit Suisse (“CS”), acting through its Cayman Islands
branch, as agent for the Secured Parties (as defined in the Credit Agreement
referred to below) (in such capacity, the “Collateral Agent”).

W i t n e s s e t h:

WHEREAS, pursuant to the Amended and Restated Credit Agreement, dated as of
March 14, 2007 (as the same may be amended, restated, supplemented or otherwise
modified from time to time, the “Credit Agreement”), among Knology, Inc. (the
“Borrower”), the Lenders and Issuers party thereto, CS, acting through its
Cayman Islands branch, as Administrative Agent and Collateral Agent for the
Lenders and Issuers and the other agents party thereto, the Lenders and the
Issuers have severally agreed to make extensions of credit to the Borrower upon
the terms and subject to the conditions set forth therein;

WHEREAS, the Grantors other than the Borrower are party to the Amended and
Restated Guaranty, dated as of the date hereof, pursuant to which they have
guaranteed the Obligations; and

WHEREAS, all the Grantors are party to an Amended and Restated Pledge and
Security Agreement of even date herewith in favor of the Collateral Agent (the
“Security Agreement”) pursuant to which the Grantors are required to execute and
deliver this Trademark Security Agreement;

NOW, THEREFORE, in consideration of the premises and to induce the Lenders, the
Issuers and the Collateral Agent to enter into the Credit Agreement and to
induce the Lenders and the Issuers to make their respective extensions of credit
to the Borrower thereunder, each Grantor hereby agrees with the Collateral Agent
as follows:

Section 1. Defined Terms

Unless otherwise defined herein, terms defined in the Credit Agreement or in the
Security Agreement and used herein have the meaning given to them in the Credit
Agreement or the Security Agreement.

Section 2. Grant of Security Interest in Trademark Collateral

Each Grantor, as collateral security for the full, prompt and complete payment
and performance when due (whether at stated maturity, by acceleration or
otherwise) of the Secured Obligations of such Grantor, hereby mortgages, pledges
and hypothecates to the Collateral Agent for the benefit of the Secured Parties,
and grants to the Collateral Agent for the benefit of the Secured Parties a lien
on and security interest in, all of its right, title and interest in, to and
under the following Collateral of such Grantor (the “Trademark Collateral”):

(a) all of its Trademarks and Trademark Licenses to which it is a party,
including, without limitation, those referred to on Schedule I hereto;

 

1



--------------------------------------------------------------------------------

(b) all goodwill of the business connected with the use of, and symbolized by,
each Trademark; and

(c) all Proceeds of the foregoing, including, without limitation, any claim by
Grantor against third parties for past, present, future (i) infringement or
dilution of any Trademark or Trademark licensed under any Trademark License or
(ii) injury to the goodwill associated with any Trademark or any Trademark
licensed under any Trademark License.

Section 3. Security Agreement

The security interest granted pursuant to this Trademark Security Agreement is
granted in conjunction with the security interest granted to the Collateral
Agent pursuant to the Security Agreement and each Grantor hereby acknowledges
and affirms that the rights and remedies of the Collateral Agent with respect to
the security interest in the Trademark Collateral made and granted hereby are
more fully set forth in the Security Agreement, the terms and provisions of
which are incorporated by reference herein as if fully set forth herein.

[SIGNATURE PAGES FOLLOW]

 

2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each Grantor has caused this Trademark Security Agreement to
be executed and delivered by its duly authorized offer as of the date first set
forth above.

 

Very truly yours, KNOLOGY, INC. KNOLOGY BROADBAND, INC. VALLEY TELEPHONE CO.,
LLC BLACK HILLS FIBERCOM, LLC

PRAIRIEWAVE COMMUNICATIONS, INC.

each as Grantor

By:  

/s/ M. Todd Holt

Name:   M. Todd Holt Title:   CFO

 

ACCEPTED AND AGREED as of the date first above written: CREDIT SUISSE,

CAYMAN ISLANDS BRANCH,

as Collateral Agent

By:  

/s/ David Dodd

Name:   David Dodd Title:   Vice President By:  

/s/ Rianka Mohan

Name:   Rianka Mohan Title:   Vice President

[SIGNATURE PAGE TO AMENDED AND RESTATED TRADEMARK SECURITY AGREEMENT]



--------------------------------------------------------------------------------

Schedule I

to

Amended and Restated Trademark Security Agreement

 

I. Trademark Registrations

 

Owner

  

Mark

   Reg. No.    Reg. Date Knology, Inc.    INTRONET    2,761,777    9/9/03
Knology, Inc.    FROM NOW ON IT’S KNOLOGY    2,519,528    12/18/01 Knology, Inc.
   KNOLOGY MAKES SENSE    3042899    1/10/06 Knology, Inc.    BUILD YOUR OWN
BUNDLE    3072515    3/28/06 Knology, Inc.    KNOLOGY MEANS BUSINESS    3134908
   08/29/06 Knology, Inc.    B.Y.O.B.    3061747    02/28/06 Knology Broadband,
Inc.    ONE SOURCE, ONE CONTACT, ONE SOLUTION    2,616,184    9/10/02 Knology
Broadband, Inc.    OLD STERLING SERVICE & Design    2,397,615    10/24/00
Knology Broadband, Inc.    CABLE TV - TELEPHONE - INTERNET KNOLOGY BUNDLED
COMMUNICATIONS & Design    2,393,342    10/10/00 Knology Broadband, Inc.    IT’S
EASY. JUST SWITCH & Design    2,391,489    10/3/00 Knology Broadband, Inc.   
KNOLOGY PRODUCTIONS & Design    2,391,487    10/3/00 Knology Broadband, Inc.   
YOU WORK YOU TALK YOU PLAY WE CONNECT YOU    2,387,647    9/19/00 Knology
Broadband, Inc.    KNOLOGY    2,237,536    4/6/99 Valley Telephone Co., LLC   
VALLEY TRAVELGUARD    2,909,959    12/14/04 Valley Telephone Co., LLC    VALLEY
TELECOM GROUP & Design    2,534,031    1/29/02 Black Hills FiberCom, L.L.C.    I
LINK ADVANTAGE (and design)    2,797,516    12/23/03 Black Hills FiberCom, LLC
   MAKE ALL THE RIGHT CONNECTIONS    2,681,348    1/28/03 Black Hills FiberCom,
LLC    BLACK HILLS FIBERCOM KIDS CLUB BH (and design)    2,800,226    12/30/03
Black Hills FiberCom, LLC    GET ON THE RIGHT SIDE OF THE DIGITAL DIVIDE   
2,643,059    10/29/02 Black Hills FiberCom, LLC    PC PLUS PACKAGE    2,842,854
   05/18/04 Black Hills FiberCom, LLC    BLACK HILLS FIBERCOM PC CONNECTION
PLACE (and design)    2,740,364    06/22/03 Black Hills FiberCom, LLC    PC
WORKS    2,663,373    12/17/02 Black Hills FiberCom L.L.C.    NO ONE ELSE HAS
OUR CONNECTIONS    2,594,796    07/16/02 PrairieWave Communications, Inc.   
LOGO [g58202img01.jpg]    2,814,251    02/10/04

 

4



--------------------------------------------------------------------------------

II. Trademark Applications

None.

 

5